Order granting motion to confirm award of arbitrators and directing judgment in favor of respondent, judgment entered thereon and order denying motion to vacate award reversed upon the law and the facts, with costs; motion to confirm award denied, without costs; motion to vacate award granted, with ten dollars costs, and judgment vacated. The circumstances shown by the record are such as to convince the court that appellant did not receive a fair trial. His remedy is to sue in equity to set aside the arbitration agreement on the ground of duress. (Civ. Prac. Act, § 1457.) Carswell, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs in result.